



Exhibit 10(iii)(A).10-1







EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is made and entered into as of January
31, 2006 (the “Effective Date”) between Independence Holding Company, a Delaware
corporation (“IHC”), and Scott M. Wood (the “Executive”).




Recitals




A.

IHC and its affiliates (the “Company”) have acquired, as of the date hereof,
Insurers Administrative Corporation, an Arizona corporation (“IAC”);




B.

The Company desires to assure the Executive’s continued employment with the
Company and to compensate Executive therefore; and




C.

Executive is willing to make his services available to the Company on the terms
and conditions hereinafter set forth.




Agreement




NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:




1.

Employment.

(a)

General.  The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company, on the terms and conditions set forth
herein.

(b)

Duties of Executive.  During the term of this Agreement, the Executive agrees:

(i)

to serve as the Co-Chief Operating Officer of IHC and the Chief Executive
Officer and President of IAC, to diligently perform all services as may be
assigned to him by or under the direction of the Chief Executive Officer of IHC
and to exercise such power and authority as may from time to time be delegated
to him by the Chief Executive Officer of the Company;

(ii)

to devote his full time and attention to the business and affairs of the
Company, render such services to the best of his ability, and use his best
efforts to promote the interests of the Company;

(iii)

to not perform any activities or services, or accept such other employment which
would be inconsistent with this Agreement, the employment relationship between
the parties, or would interfere with or present a





1




conflict of interest concerning Executive’s employment with the Company; and

(iv)

that his employment with the Company is conditioned upon Executive adhering to
and complying with the business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.

2.

Term.

(a)

Initial Term.  The employment of the Executive hereunder shall commence on the
Effective Date and expire on February 1, 2009 (the “Initial Term”).

(b)

Renewal Terms.  The term of this Agreement shall be automatically extended for
successive one (1) year periods after the Initial Term (each, a “Renewal
Period”) unless either the Company or Executive shall have given 30 days prior
written notice to the other party that the Term shall not be so extended.  The
Initial Term together with each Renewal Period, if any, is collectively referred
to herein as the “Term.”

3.

Compensation.

(a)

Compensation.  During the Term of this Agreement, the Executive shall receive a
base salary at the annual rate of Three Hundred Twenty Five Thousand Dollars
($325,000) (the “Base Salary”), with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes.  

(b)

Incentive Compensation. The Executive shall receive during the Term of this
Agreement an annual discretionary cash bonus to be determined by the Chief
Executive Officer of the Company and approved by the Compensation Committee of
the Board of Directors of the Company.




4.

Expense Reimbursement and Other Benefits.

(a)

Reimbursable Expenses.  During the term of the Executive’s employment hereunder,
the Company, upon the submission of proper substantiation by the Executive,
shall reimburse the Executive for all reasonable business expenses actually and
necessarily paid or incurred by the Executive in the course of and pursuant to
the business of the Company, including, without limitation, charter flight
expenses not to exceed $300,000 annually.  Notwithstanding the above, any single
expense greater than $10,000 must first be approved by the Chief Executive
Officer of the Company.

(b)

Auto Allowance.  During the term of the Executive’s employment hereunder, the
Company will pay to Executive an auto allowance not to exceed $25,000 annually,
applicable to all expenses incurred in business-related car use, such expenses
including, without limitation, auto insurance, gasoline, and maintenance.





2




(c)

Other Benefits.  The Executive shall be entitled to participate in all medical
and hospitalization, group life, and any and all other insurance plans as are
presently and from time to time hereinafter provided by IAC to its senior
management.  The Executive shall be entitled to vacations in accordance with
IAC’s prevailing policy for its senior management; provided, however, that in no
event may the Executive’s annual vacation privilege be less than four weeks or
be taken at a time when to do so could adversely affect the IAC’s business.

5.

Termination.

(a)

Termination for Cause.  The Company shall at all times have the right, upon 20
business days prior written notice (the “Notice Period”) to the Executive, to
terminate the Executive’s employment hereunder for “Cause” (as hereinafter
defined).  For purposes of this Agreement, the term “Cause” shall mean (i) the
repeated failure or refusal of the Executive to perform the duties or render the
services reasonably assigned to him from time to time by the Chief Executive
Officer of the Company or the Board of the Company(except during reasonable
vacation periods or sick leave), (ii) gross negligence or willful misconduct by
the Executive in the performance of this duties as an employee of the Company,
(iii) the charging or indictment of the Executive in connection with a felony;
(iv) the association, directly or indirectly of the Executive, for his profit or
financial benefit, with any person, firm, partnership, association, entity, or
corporation that competes, in any material way, with the Company, (v) the
intentional disclosing or using of any material “Confidential information” or
“Trade Secrets” (as those terms are hereinafter defined) of the Company at any
time by the Executive, except as required in connection with his duties to the
Company or as required by law, (vi) the breach by the Executive of his fiduciary
duty or duty of trust to the Company, including the commission by the Executive
of an act of fraud or embezzlement against the Company, (vii) chronic
absenteeism, (viii) chronic substance abuse, or (ix) any other material breach
by the Executive of any of the terms or provisions of this Agreement or any
other agreement between the Company and the Executive, which is not cured during
the Notice Period.  Upon any termination pursuant to this Section 5(a), the
Executive shall be entitled to be paid his Base Salary to the date of
termination specified in such notice (the “Termination Date”) and the Company
shall have no further liability hereunder, other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however to the provisions of Section 4(a) and his salary continuation agreement
with IAC of even date herewith (the “Salary Continuation Agreement”).

(b)

Disability.  The Company shall at all times have the right, upon written notice
to the Executive, to terminate the Executive’s employment hereunder, if the
Executive shall, as the result of mental or physical incapacity, illness, or
disability, become unable to perform his duties hereunder, for in excess of one
hundred twenty (120) days in any 12-month period.  Upon any termination pursuant
to this Section 5(b), the Company shall pay to the Executive any





3




unpaid Base Salary accrued through the effective date of termination and the
Company shall have no further liability hereunder other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however to the provisions of Section 4(a) and the Salary Continuation
Agreement.

(c)

Death.  In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive any unpaid Base Salary accrued through the date of this death and the
Company shall have no further liability hereunder, other than for reimbursement
for reasonable business expenses incurred prior to the date of the Executive’s
death, subject, however to the provisions of Section 4(a) and the Salary
Continuation Agreement.

(d)

Termination Without Cause.  (a) the Company shall have the right to terminate
the Executive’s employment hereunder by written notice to the Executive,
including the effective date of termination (the “Termination Date”), at any
time, and for any reason (or for no reason), and (b) the following events shall
be deemed to be a termination without Cause, subject to all of the provisions of
this Section: (1) any requirement by the Company to the Executive that he
relocate more than 50 miles outside of Phoenix, Arizona, as a condition of
continued employment and without consent; (2) any material change in job duties;
and (3) a Change in Control of IHC, followed by Executive’s voluntary
termination of his employment by the Company within six (6) months after the
consummation of such Change in Control.  “Material change in job duties” shall
mean a material increase in workload (beyond 40 hours per week) or material
decrease in position, duties, or responsibilities. A “Change in Control” shall
mean the occurrence of any one or more of the following events:

(i)

a change in the ownership of 50% or more of IHC’s outstanding common stock,
within a twelve month period; or

(ii)

the stockholders of IHC approve a merger or consolidation of IHC with any other
corporation, other than a merger or consolidation which would result in the
voting stock of IHC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting stock or the other voting securities of such surviving
entity outstanding immediately after such merger or consolidation; or

(iii)

the stockholders of IHC approve a plan of complete liquidation of IHC or an
agreement for the sale or disposition by IHC of all substantially all of the
IHC’s assets.

However, in no event shall a Change in Control be deemed to have occurred, if
the Executive is part of a purchasing group which consummates the Change in





4




Control transaction.  The Executive shall be deemed “part of a purchasing group”
for purposes of the preceding sentence if the Executive is an equity participant
or has agreed to become an equity participant in the purchasing company or group
(except for (a) passive ownership of less than 5% of the stock of the purchasing
company or (b) ownership of equity participation in the purchasing company or
group which is otherwise not deemed to be significant, as determined prior to
the Change in Control by a majority of the nonemployee directors).  The Board of
Directors of IHC has final authority to determine the exact date on which a
Change in Control has been deemed to have occurred under subparagraphs (i), (ii)
and (iii) above.

  In the event of a termination without Cause, the Company shall (i) pay to the
Executive any unpaid Base Salary accrued through the Termination Date, and (ii)
pay Executive’s Base Salary for the balance of the Initial Term or for a
one-year period following the Termination Date, whichever is greater, to be paid
as defined and in the manner set forth in Section 3(a) hereof (the “Severance
Period”).  Notwithstanding the foregoing, the Company shall only be obligated to
make severance payments if the Executive delivers to the Company within seven
(7) business days from receipt of the Termination Date a release in form and
substance reasonably satisfactory to the Company releasing the Company and its
affiliates from any claims arising out of or related to this Agreement or the
Executive’s employment with the Company or termination thereof, other than IAC’s
obligations under the Salary Continuation Agreement, and so long as the
Executive complies with Section 6, in all material respects during such
Severance Period.

6.

Restrictive Covenants.

(a)

Non-competition.

(i)

Without the prior written consent of the Company, the Executive shall not,
during his employment and for a period of one (1) year from and after the later
of the Termination Date for or without cause or resignation, compete in any way
with the Company by aiding, creating, or participating with any business which
engages or plans to engage in the Business, as defined in clause (vi) following,
as of the Termination Date,  including (1) directly or indirectly acquire or own
in any manner any interest in any person, firm, partnership, corporation,
association or other entity which engages or plans to engage in any facet of the
Business or which competes or plans to compete in any way with the Company or
any of its affiliates, anywhere in the United States (the “Territory”), (2) be
employed by or serve as an employee, agent, officer, director of, or as a
consultant to, any person, firm, partnership, corporation, association or other
entity which engages or plans to engage in any facet of the Business or which
competes or plans to compete in any way with the Company or any of its
affiliates within the Territory, or (3) utilize his special knowledge of the
business of the





5




Company and his or its relationships with customers, suppliers and others to
compete with Company and/or any of its affiliates.

(ii)

The Executive acknowledges and agrees that the covenants provided for in this
Section 6(a) are reasonable and necessary in terms of time, area and line of
business to protect the Company’s Trade Secrets.

(iii)

The Executive further acknowledges and agrees that such covenants are reasonable
and necessary in terms of time, area and line of business to protect the
Company’s legitimate business interests, which include its interests in
protecting the Company’s (1) valuable confidential business information, (2)
substantial relationships with customers throughout the United States, and (3)
customer goodwill associated with the ongoing Business.

(iv)

Executive expressly authorizes the enforcement of the covenants provided for in
this Section 6(a) by (1) the Company and its affiliates, (2) the Company’s
permitted assigns, and (3) any successors to the Company’s business.

(v)

To the extent that the covenants provided for in this Section 6(a) may later be
deemed by a court to be too broad to be enforced with respect to its duration or
with respect to any particular activity or geographic area, the court making
such determination shall have the power to reduce the duration or scope of the
provision, and to add or delete specific words or phrases to or from the
provision.  The provision as modified shall then be enforced.

(vi)

“Business” means the administration and distribution of life and health
insurance, and such other business as encompassed by or reasonably connected
with the business and operations of the Company and its affiliates.

(b)

Nondisclosure.  While employed by the Company and for one (1) year thereafter,
Executive shall not divulge, communicate, use to the detriment of the Company or
for the benefit of any other person or persons, or misuse in any way, any
“Confidential Information” pertaining to the Company or its affiliates.  Any
confidential information or data now known or hereafter acquired by the
Executive with respect to the Company or its affiliates shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, the following terms when used in this Agreement have the
meanings set forth below:

(i)

“Confidential Information” means confidential data and confidential information
relating to the business of the Company or its affiliates (which





6




does not rise to the status of a Trade Secret under applicable law) which is or
has been disclosed to the Executive or of which the Executive sold to Company
through the Stock Purchase Agreement, the Executive became aware as a
consequence of or through his employment with the Company, or which has value to
the Company or its affiliates and is not generally known to the competitors of
the Company.  Confidential Information shall not include any data or information
that (i) has been voluntarily disclosed to the general public by the Company or
its affiliates, (ii) has been independently developed and disclosed to the
general public by others, or (iii) otherwise enters the public domain through
lawful means.

(ii)

“Trade Secrets” means information of the Company or its affiliates, including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, financial data, financial plans, product or service
plans, or lists of actual or potential customers or suppliers, which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

(iii)

In addition, during the Term and during the periods described in the first
sentence of this Section 6(b), the Executive (a) will receive and hold all
Confidential Information and Trade Secrets (collectively the “Company
Information”) in trust and in strictest confidence, (b) will take reasonable
steps to protect the Company Information from disclosure and will in no event
take any action causing, or fail to take any action reasonably necessary to
prevent, any Company Information to lose its character as Company Information,
and (c) except as required by the Executive’s duties in the course of his
employment by the Company, will not, directly or indirectly, use, disseminate,
or otherwise disclose any Company Information to any third party without the
prior written consent of the Company, which may be withheld in the Company’s
absolute discretion.  The provisions of this Section 6(b) shall survive the
termination of the Executive’s employment (i) for a period of one (1) year with
respect to Confidential Information, and (ii) with respect to Trade Secrets, for
so long as any such information qualifies as a Trade Secret under applicable
law.

(c)

Nonsolicitation of Employees and Customers.  While employed by the Company and
for a period of one (1) year following the later of the date his employment is
terminated hereunder or, if applicable, the last day of the Severance Period,
the Executive agrees that he will not directly or indirectly (i) solicit, sell,
service or accept, or induce the termination, cancellation or non-renewal of,
any business from or by any person, corporation, firm or other entity including
but not limited to, (A) accounts constituting a client account of the Company or
(B) who is or was an active prospective client of the Company with





7




whom the Company has engaged in negotiations, (ii) solicit, offer, negotiate or
otherwise seek to acquire any interest in any potential acquisition target of
the Company, (iii) make known the names and addresses of Company’s customers or
any information relating in any manner to the Company’s trade or business
relationships with such customers, or (iv) attempt to employ or enter into any
contractual arrangement with any employee or former employee of the Company,
unless such employee or former employee has not been employed by the Company for
a period in excess of one year.

(d)

Books and Records.  All books, records, reports, writings, notes, notebooks,
computer programs, sketches, drawings, blueprints, prototypes, formulas,
photographs, negatives, models, equipment, chemicals, reproductions, proposals,
flow sheets, supply contracts, customer lists, and other documents and/or things
relating in any manner to the business of the Company (including but not limited
to any of the same embodying or relating to any Confidential Information or
Trade Secrets), whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
not be copied, duplicated, replicated, transformed, modified, or removed from
the premises of the Company except pursuant to the business of the Company and
shall be returned immediately to the Company on termination of the Executive’s
employment hereunder or on the Company’s request at any time.

(e)

No Conflict.  The Executive represents to the Company that his execution and
performance of this Agreement does not violate the provisions of any employment,
non-competition, confidentiality, or other material agreement to which he is a
party or by which he is bound.  The Executive also agrees to indemnify and hold
harmless the Company from any and all damages and other obligations or
liabilities incurred by the Company in connection with any breach of the
foregoing representation.

7.

Injunction.  It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Section 6 of this
Agreement will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain.  As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction (without posting a
bond or other security) enjoining and restraining any violation of any or all of
the covenants contained in Section 6 of this Agreement by the Executive or any
of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.

8.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona without regard to conflicts of laws
principles thereof and all questions concerning the validity and construction
hereof shall be determined in accordance with the laws of said state.





8




9.

Entire Agreement.  Except for the Salary Continuation Agreement, this Agreement
constitutes the entire Agreement between the parties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Executive and the Company or IAC (or any of the Company’s other affiliates) with
respect to such subject matter.  Any prior agreements, understandings, and/or
arrangements for the provision of services by the Executive to the Company or
IAC and the compensation of the Executive in any form, except for that certain
Salary Continuation Agreement between IAC and Executive, are hereby terminated
in all respects, and Executive hereby releases and forever discharges the
Company, IAC and the affiliates of the Company from any and all liabilities and
obligations of any nature arising out of or in connection with any and all such
prior agreements, understandings, and/or arrangements.  This Agreement may not
be modified in any way unless by a written instrument signed by both the Company
and the Executive.

10.

Notices.  Any notice required or permitted to be given hereunder shall be deemed
given when delivered by hand or when deposited in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid, (i) if
to the Company,  Attention: David Kettig, 485 Madison Ave., 14th Floor, NY, NY
10022; and (ii) if to the Executive, to Scott Wood, Insurers Administrative
Corporation, 2101 West Peoria Avenue, Suite 100, Phoenix, Arizona 85029 or to
such other address as either party hereto may from time to time give notice of
to the other.

11.

Benefits; Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise; provided,
however that the Executive shall not delegate his employment obligations
hereunder, or any portion thereof, to any other person.

12.

Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.  If
such invalidity is caused by length or time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

13.

Waivers.  The waiver by either party hereto of a breach of violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.

14.

Damages.  Nothing contained herein shall be construed to prevent the Company or
the Executive from seeking and recovering from the other damages sustained by
either or





9




both of them as a result of its or his breach of any term or provision of this
Agreement.  In the event that either party hereto initiates an arbitration
proceeding in accordance with Section 17 hereof or brings suit for the
collection of any damages resulting from, or for the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.

15.

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

16.

No Third Party Beneficiary.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

17.

Dispute Resolution.  If the parties should have a material dispute arising out
of or relating to this Agreement or the parties’ respective rights and duties
hereunder, then the parties shall resolve such dispute in the following manner:
 (i) any party may at any time deliver to the other a written dispute notice
setting forth a brief description of the issue for which such notice initiates
the dispute resolution mechanism contemplated by this Section 17; (ii) during
the thirty (30) day period following the delivery of the notice described in
Section 17(i) above, the parties and/or appropriate representatives of the
parties will meet and seek to resolve the disputed issue through negotiation;
and (iii) if the parties and/or representatives of the parties are unable to
resolve the disputed issue through negotiation, then within ten (10) days after
the period described in Section 17(ii) above, the parties will refer the issue
(to the exclusion of a court of law) to final and binding arbitration in
Phoenix, AZ.  In any arbitration pursuant to this Agreement, (i) discovery shall
be allowed and governed by the Arizona law of civil procedure and (ii) the award
or decision shall be rendered by a majority of the members of an arbitration
panel consisting of three (3) members, one of whom shall be appointed by each of
the respective parties and the third of whom shall be the chairman of the panel
and be appointed by mutual agreement of said two party-appointed arbitrators.
 In the event of failure of said two arbitrators to agree within thirty (30)
days after the commencement of the arbitration proceeding upon the appointment
of the third arbitrator, the third arbitrator shall be appointed by the
presiding civil judge of the Superior Court of Maricopa County, Arizona.  In the
event that either party shall fail to appoint an arbitrator within ten (10) days
after the commencement of the arbitration proceedings, such arbitrator and the
third arbitrator shall be appointed by the presiding civil judge of the Superior
Court of Maricopa County, Arizona..  Nothing set forth above shall be
interpreted to prevent the parties from agreeing in writing to submit any
dispute to a single arbitrator in lieu of a three (3) member  [arbitration
panel].  Upon the completion of the selection of the arbitration panel (or if
the parties agree otherwise in writing to a single arbitrator), the arbitration
proceeding shall be completed within no more than thirty (30) days thereafter
and an award or decision shall be rendered within no more than thirty (30) days
thereafter.  Each of the parties shall be responsible to pay the arbitrator’s
fees for the arbitrator they appoint and one-half (½) of the fees of the third
arbitrator or, alternatively,





10




if the parties agree to a single arbitrator, each party shall pay one-half (½)
of such arbitrator’s fee.  The arbitration panel, or single arbitrator, as
applicable, shall be empowered to award the successful party in the arbitration
such party’s fees and expenses of conducting the arbitration, including a
reasonable amount for attorney’s fees].  Notwithstanding the foregoing, the
request by either party for preliminary or permanent injunctive relief, whether
prohibitive or mandatory, shall not be subject to arbitration and may be
adjudicated only by the courts of the State of Arizona or the U.S. District
Court in Arizona.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR
PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR ANY TRANSACTION OR
CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

18.

409A Tax Liability.  Any provision of this Agreement to the contrary
notwithstanding, the Company will suspend paying Executive any cash amounts that
Executive is entitled to receive pursuant to Section 5(d) hereof during the six
(6) month period following termination of Executive’s employment (the “409A
Suspension Period”), unless the Company reasonably determines that paying such
amounts in accordance with Section 5(d) hereof will not result in Executive’s or
the Company’s liability for additional tax or penalty under Section 409A of the
Internal Revenue Code of 1986, as amended.  As soon as reasonably practical
after the end of the 409A Suspension Period, Executive will receive a lump sum
payment in cash for an amount equal to any cash payments that the Company does
not make during the 409A Suspension Period.  Thereafter, Executive will receive
any remaining payments pursuant to Section 5(d) hereof, in accordance with the
terms of such Section (as if there had not been any suspension of payments).




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





11




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




Independence Holding Company




By: /s/  David T. Kettig

Signature

     David T. Kettig, COO







Scott M. Wood

Insurers Administrative Corporation

2101 West Peoria Avenue, Suite 100

Phoenix, Arizona 85029




By:  /s/ Scott M. Wood

Signature

















12


